PER CURIAM.
The receiver challenges the portion of the final order by which the trial court denied its motion for an award of attorney’s fees pursuant to section 631.154(6), Florida Statutes. In accordance with the plain language of this provision, once the receiver successfully established its claim to the funds at issue below, the trial court was without discretion to deny the receiver an award of reasonable attorney’s fees. The portion of the order by which such fees were denied is accordingly reversed and this case is remanded to the trial court for an award of attorney’s fees.
ERVIN, ALLEN and LEWIS, JJ„ Concur.